                         1:18-cv-01438-JBM-JEH # 53             Page 1 of 7
                                                                                                          E-FILED
                                                                          Monday, 14 June, 2021 06:09:41 PM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

 PATRICIA BERARDI, et al.,                         )
                                                   )
         Plaintiffs,                               )
                                                   )
                                                               Case No. 1:18-cv-01438
         v.                                        )
                                                   )
                                                               Honorable Joe Billy McDade
 CITY OF PEKIN, ILLINOIS, a municipal              )
 corporation, et al.,                              )
                                                   )
         Defendants.                               )

               DEFENDANTS’ MEMORANDUM IN RESPONSE TO
      PLAINTIFFS’ AMENDED PROPOSED PLAN FOR NOTICE TO THE CLASS

        NOW COME Defendants, CITY OF PEKIN, MARK ROTHERT, JOHN McCABE, JOHN

P. ABEL, MICHAEL GARRISON, MARK LUFT, LLOYD ORRICK, MICHAEL RITCHASON,

and JIM SCHRAMM, by and through their attorney, K. Austin Zimmer of Del Galdo Law Group,

LLC, and for their memorandum in response to Plaintiffs’ amended proposed plan for notice to

the class (Doc. # 51), state:

                                       I. INTRODUCTION

        The City of Pekin does not maintain a list of potential Class members residing in the Pekin

Housing Authority; therefore, this aspect of the proposed plan should be removed. However, Pekin

has material related to residents’ requests for handicapped parking in front of their residences and

is willing to provide such materials to Plaintiffs’ counsel as part of the notice plan. Pursuant to the

Judges’ Class Action Notice and Claims Process Checklist and Plain Language Guide, key

documents related to the litigation should be posted to a neutral administrator’s website, not the

website of Plaintiffs’ counsel’s law firm. Instead of “word-of-mouth” contacts, Plaintiffs’ counsel

should use Advocates for Access’s consumer list as part of the direct notice plan. Finally, given




                                                  1
                         1:18-cv-01438-JBM-JEH # 53            Page 2 of 7




the reach of the direct notice and other indirect options for providing notice, Pekin should not be

required to post the notices on its website and Facebook page.

                                         II. ARGUMENT

      A. Pekin does not have a list of residents with mobility disabilities that were living in
         Pekin Housing Authority facilities during the applicable time.

         Plaintiffs state that, “Class Counsel will request from the Defendants the names and

addresses of potential Class members residing in the three Pekin Housing Authority rental

buildings.” (Doc. # 51, p. 3). Pekin does not maintain a list of potential Class members living

within the Pekin Housing Authority rental buildings. Furthermore, Defendants have no way of

knowing what individuals living within the three rental buildings are potential Class members

absent conducting some sort of independent investigation. Defendants should not bear the cost of

having to conduct such an investigation; it appears the most efficient way to communicate the

notice to individuals residing in the Pekin Housing Authority rental buildings would be for

Plaintiffs’ counsel to send a direct mailing of the long form notice to all the units within the three

buildings, just as they are doing for the HUD-managed rental properties in Pekin. (Doc. # 51, p.

4).

      B. Pekin will provide materials related to residents’ requests for handicapped parking.

         Part of the amended proposed plan, includes, “If possible, residents who have applied to

the City of Pekin for and received handicapped parking spots in front of their residences, if names

and addresses are ascertainable by the City and the compilation of that list is not onerous.” (Doc.

# 51, p. 4). Pekin has materials related to residents’ requests for handicapped parking spaces in

front of their residences and is willing to provide this to Plaintiffs’ counsel as part of the Notice

Plan.




                                                  2
                           1:18-cv-01438-JBM-JEH # 53            Page 3 of 7




   C. Relevant documents should be available on a neutral administrator’s website.

          In ordering Plaintiffs to submit a revised notice plan, the Court directed Plaintiffs’ counsel

to the Judges’ Class Action Notice and Claims Process Checklist and Plain Language Guide

(“Class Action Guide”), https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf. (Doc. # 50, p.

4). The Class Action Guide provides that certain documents and materials related to the suit, those

beyond the notice, should be posted at a neutral administrator’s website. See Class Action Guide

at p. 4. Plaintiffs’ amended proposal provides for posting such materials on a page within the

website for Plaintiffs’ counsel’s law firm. (Doc. # 51, p. 8). Consistent with the recommendations

of the Class Action Guide, the materials described in the amended proposal should be posted to a

neutral administrator’s website as opposed to the website of Plaintiffs’ counsel’s law firm.

   D. Plaintiffs’ counsel should use Advocates for Access’s consumer list as part of the
      direct notice.

          According to Plaintiffs, Advocates for Access has identified its consumers that are from

the Pekin area and have a mobility disability. (Doc. # 51, p. 9). As individual notice is preferable,

Plaintiffs’ counsel should include these individuals in the direct mailing of the long form. In

addition, Plaintiffs state, “Advocates for Access has commenced directly contacting its consumers

identified as having mobility disabilities who reside in the City of Pekin informing them of the

lawsuit and encouraging them to communicate with Class Counsel.” Id. Defendants have concerns

with this “word-of-mouth” notice, especially since the Court has not yet approved a plan for notice

to the class. Once the Court approves the notice forms, the long form should be mailed to these

consumers to ensure that they receive accurate and consistent information concerning the class

action.




                                                    3
                        1:18-cv-01438-JBM-JEH # 53             Page 4 of 7




   E. Pekin should not be required to post the short notice to its website and Facebook page.

       The proposed plan includes requests for Pekin to post the short notice to its website and its

Facebook page. (Doc. # 51, p. 7-8). Plaintiffs predict that the direct mailing will reach 100% of

the class members. Id. at p. 5. Given the direct notice in the proposed plan, as well as the indirect

methods identified, posting the short notice to Pekin’s website and Facebook page is not necessary

at this time. See Dexter v. Ministry Health Care, 2015 WL 1326361, at *5 (W.D. Wis. 2015) (no

need for posting notice of class settlement at the defendant’s workplace where the parties had

addresses for nearly every class member). Also, requiring Pekin to post the notice to its website

and social media page could be seen as punitive. See Mark v. Gawker Media LLC, 2014 WL

5557489, at *4 (S.D.N.Y. 2014) (in not requiring the defendants in a class action to post the notices

to their websites, the court observed, “Posting a link on their website extracts a cost from

Defendants, and has the potential to appear punitive, while the incremental chance that potential

plaintiffs who do not otherwise receive notice would see it and become aware of their rights is

small.”). As such, the notice plan should not require Pekin to post the short form notice to its

website and Facebook page.

                                       III. CONCLUSION

       WHEREFORE, for the foregoing reasons, Defendants, CITY OF PEKIN, MARK

ROTHERT, JOHN McCABE, JOHN P. ABEL, MICHAEL GARRISON, MARK LUFT, LLOYD

ORRICK, MICHAEL RITCHASON, and JIM SCHRAMM, respectfully request that the Notice

Plan approved by this Honorable Court: (A) exclude: (1) a requirement that Defendants identify

potential Class members in the Peking Housing Authority rental facilities; and (2) a requirement

that Pekin post the short form notice to its website and Facebook page; (B) allow Pekin to provide

Plaintiffs’ counsel with records in its possession concerning residents’ requests for handicapped

parking in front of their residences; (C) require relevant documents be posted to the website of a


                                                 4
                        1:18-cv-01438-JBM-JEH # 53           Page 5 of 7




neutral administrator as opposed to Plaintiffs’ counsel’s website; and (D) include a direct mailing

of the long form notice to the consumers identified by Advocates for Access, and for whatever

other relief this Court deems equitable and just.

                                                    Respectfully submitted,
                                                    CITY OF PEKIN, MARK ROTHERT, JOHN
                                                    McCABE, JOHN P. ABEL, MICHAEL
                                                    GARRISON, MARK LUFT, LLOYD
                                                    ORRICK, MICHAEL RITCHASON, and JIM
                                                    SCHRAMM
                                                    /s/ K. Austin Zimmer
                                                    One of their attorneys

K. Austin Zimmer, Lead Attorney (6276227)
Cynthia S. Grandfield (6277559)
Joseph A. Giambrone (6309071)
Del Galdo Law Group, LLC
1441 South Harlem Avenue
Berwyn, Illinois 60402
P: (708) 222-7000/F: (708) 222-7001
zimmer@dlglawgroup.com
grandfield@dlglawgroup.com
giambrone@dlglawgroup.com




                                                    5
                         1:18-cv-01438-JBM-JEH # 53             Page 6 of 7




                                 CERTIFICATE OF SERVICE

I certify that on June 14, 2021, I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF system which will send notification of such filing to the following: see Service List,
which follows, and I certify that I have mailed by the United States Postal Service the document
to the following non CMECF participants: N/A.

                                       By: /s/ K. Austin Zimmer
                                           K. Austin Zimmer


K. Austin Zimmer (6276227)
Cynthia S. Grandfield (6277559)
Joseph A. Giambrone (6309071)
Del Galdo Law Group, LLC
1441 South Harlem Avenue
Berwyn, Illinois 60402
P: (708) 222-7000/F: (708) 222-7001
zimmer@dlglawgroup.com
grandfield@dlglawgroup.com
giambrone@dlglawgroup.com




                                                  6
                       1:18-cv-01438-JBM-JEH # 53           Page 7 of 7




                                          Service List



Jennifer L. Sender                            Carl F. Reardon
Andres J. Gallegos                            120 Illini Drive
ROBBINS, SALOMON & PATT, LTD.                 East Peoria, IL 61611
180 North LaSalle Street, Suite 3300          (309) 699-6767
Chicago, Illinois 60601                       carl.reardon@comcast.net
(312) 782-9000 - Telephone                    Attorney for Plaintiffs, Patricia Berardi,
(312) 782-6690 - Facsimile                    Robert Chriswell, Lisa Lynch, Alice Ortiz,
jsender@rsplaw.com                            Austin Calloway, Ellen Sunderland
agallegos@rsplaw.com
rstavins@rsplaw.com
Attorneys for Plaintiffs, Patricia Berardi,
Robert Chriswell, Lisa Lynch, Alice Ortiz,
Austin Calloway, Ellen Sunderland




                                               7
